UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4499


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL LEE DRAKE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00010)


Submitted:    January 9, 2009                 Decided:   February 9, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Whitesides, Jr., THE LAW OFFICES OF H. M. WHITESIDES,
JR., P.A., Charlotte, North Carolina, for Appellant. Gretchen C.
F. Shappert, United States Attorney, Charlotte, North Carolina;
Don D. Gast, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael Lee Drake appeals from the sentence imposed

after he was convicted for the sale or disposal of firearms to a

person known to be a convicted felon and possession of a firearm

with       an   obliterated   serial       number.      He    received    a    forty-one

month sentence.        On appeal, Drake argues that the district court

erred in applying a four-level enhancement at sentencing for

transferring a firearm “with knowledge, intent, or reason to

believe that it would be used or possessed in connection with

another felony offense” under U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(5) (2003). *         Finding no error, we affirm.

                We review a district court’s findings at sentencing

for clear error and its legal determinations de novo.                               United

States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989).                              A

determination        that     there    are       sufficient    facts     to    impose   a

§ 2K2.1(b)(5)        enhancement      is     a    factual    finding.         See   United

States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001) (government

has burden of proving facts to support § 2K2.1(b)(5) enhancement

by   preponderance       of    the    evidence       and     district    court’s     fact

finding is reviewed for clear error); United States v. Nale, 101

F.3d 1000, 1004 & n.3 (4th Cir. 1996) (same).                      This deferential

       *
       Section 2K2.1(b)(5) was moved to subparagraph (b)(6) by
Amendment 691, effective November 1, 2006. USSG Supp. to App.
C, amend. 691.



                                             2
standard of review requires reversal only if this court is “left

with the definite and firm conviction that a mistake has been

committed.”       United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).

            Section        2K2.1(b)(5)         provides       for          a     four-level

enhancement       if     the   defendant       transferred        a    firearm          “with

knowledge, intent, or reason to believe that it would be used or

possessed in connection with another felony offense.”                             “‘Another

felony offense’, for purposes of subsection (b)(5), means any

federal, state, or local offense, other than the explosive or

firearms     possession        or     trafficking      offense,        punishable         by

imprisonment       for    a    term    exceeding      one    year,      regardless        of

whether     a    criminal       charge    was     brought,        or       a     conviction

obtained.”       USSG § 2K2.1 comment. (n.14(C)).                 The district court

may find that “a firearm is ‘used in connection with’ another

felony offense if it facilitates or has a tendency to facilitate

the felony offense.”           Garnett, 243 F.3d at 829 (citing Smith v.

United States, 508 U.S. 223, 237 (1993)) (internal quotations

omitted);       USSG § 2K2.1 comment. (n.14(A)).

            There      must    be     evidence    that      the   firearm         had   some

purpose or effect with respect to the predicate felony and its

presence    cannot       be    the    result     of   accident        or       coincidence.

United States v. Blount, 337 F.3d 404, 411 (4th Cir. 2003).                              The

                                           3
Government         can    meet    its    burden         by   showing        that    the    gun   was

present for protection or to embolden the actor.                                   United States

v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000) (analyzing “in

relation to” element in 18 U.S.C. § 924(c) conviction).

               In       this     case,        the       district       court        applied      the

enhancement based on its conclusion that Drake transferred the

weapons to Walter Chambers having reason to believe that they

would    be    used       in     further      felonies.             Drake    argues       that   the

“another       felony”         language       of     § 2K2.1(b)(5)           suggests      another

specified           felony.                  However,          we         have      held         that

“[section] 2K2.1(b)(5) does not require a defendant’s knowledge

of   a   specific         offense       to    be     committed.”            United    States       v.

Cutler,       36    F.3d       406,   408      (4th      Cir.       1994).         Further,      the

Government         can    meet    its    burden         by   showing        that    the    gun   was

present for protection or to embolden the actor.                                    See Lipford,

203 F.3d at 266.               When the seller has personal contact with the

buyer,    it       is    “logical     for      the      sentencing        courts     to    infer   a

certain level of knowledge about their buyers’ intended uses.”

United States v. Askew, 193 F.3d 1181, 1184-85 (11th Cir. 1999).

Another felony may include those acts not charged.                                  USSG § 2K2.1

comment. (n.7).

               After      reviewing          the    evidence,        we    conclude       that    the

district       court       did    not     clearly        err    in        finding    that     Drake

furnished the firearms knowing they would be used to facilitate

                                                    4
or embolden Chambers in his sale of illegal drugs.          Accordingly,

we affirm the sentence.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5